DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive.
The arguments are not persuasive for several reasons.
1. The argument that there is no case law support in the Office action for the example mentioned is not persuasive.  The examiner cited MPEP 2173.05i which contains the case law support.  The “example” cited by the examiner is just an example of another negative limitation element that would not be accepted as a claimed negative limitation.  This example relates to the applicant picking out of thin air what element may be excluded in the claims based on what the prior art contains, while the specification is silent to that element at the time the application was filed.
This can be seen in other case law that states that claims that include a "negative limitation" must find support in "the words of the claim" or through an "express disclaimer or independent lexicography in the written description that would justify adding that negative limitation." Omega Eng'g, Inc. v. Raytek Corp., 334 F.3d 1314 , 1323 (Fed. Cir. 2003).
2. The applicant argues that one skilled in the art at the time the application was filed would clearly determine that Applicant demonstrated possession of the claimed invention is not persuasive since "[T]he knowledge of ordinary artisans may be used to inform what is actually in the specification, but not to teach limitations that are not in the specification, even if those limitations would be rendered obvious by the disclosure." Rivera v. Int'l Trade Comm'n, 857 F.3d 1315 , 1322 (Fed. Cir. 2017). 
It has been agreed by both the examiner and Applicant that the specification does not have any explicit/written support for the system to be “devoid or an inductor” or “without an inductor” (page 15 of 1/31/22 arguments).
The specification actually encourages and teaches that the invention is NOT limited to the use of solely capacitive filters and can contain further elements as seen in paragraph 54 of the specification “embodiments of the present technology are not limited to the use of solely capacitive MRI filters”.
The claims should focus on what is taught by the Applicant at the time the application was filed, such as claiming that the filters “only” contain a capacitive filter or the filter “consists” of capacitors since the specification is clear that the invention contains these limitations.
3. The applicant has not addressed the examiner’s argument that the claims are open-ended “comprising” claims and the disclosure of the invention and the claims set forth at the time the application was filed a system and method that encompassed every possible combination to the claimed elements—e.g. elements ABC plus any other element in combination with ABC.
The applicant is now trying to change the range and/or scope of the claims/disclosure after the application was filed, without proper written description, by excluding an element.  The claims are now directed to ABC, plus any other element, minus an inductor.
If this is allowed, any time within the next 20 years before the patent expires, if further prior art for a re-exam is found, or other patents are granted, the applicant can then exclude additional elements, such as variable resistors, zener diodes, etc. even though no disclosure has been set forth.  Each time, stating that their silence of specific elements was enough to exclude them.

The question is at what point would the applicant not be allowed to exclude elements that their specification is silent to?  Could they specifically exclude species of a genus or particular values?  If the prior art applied in the last office action—Sauer in view of Stevenson--taught a “5 micro Henry inductor”, could the applicant then claim “devoid of a 5 micro Henry inductor”?  According to the Applicant’s arguments and reasoning, this would be allowed.  Therefore, their claims would encompass ABC, plus any other element, including all inductors minus a 5 micro Henry inductor.
4. The applicant cites Novartis Pharms. Corp., Inc v. Accord Healthcare, Inc., et al as support for the use of the claimed negative limitation.  This is not persuasive as that case is fact specific and used expert testimony to provide support for the claimed negative limitation that was not mentioned in the application.  Compliance with the written description requirement is essentially a fact based inquiry that will vary depending on the nature of the invention claimed.  As this application does not contain any expert testimony (and the time for appeal in Novartis is still open) and the examiner has provided MPEP support/case law for his position and discusses the facts of this case above, the Applicant’s argument is not persuasive.

The after-final amendment has been entered since it reduces the issues that would go to appeal.  The claims are now rejected as follows:

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The subject matter not described in the original disclosure is the system or method having a filter(s) having a capacitor and “devoid of an inductor” or “without an inductor”, in combination with the other elements or steps in the claim(s).
The original disclosure did not mention an inductor or contain any negative limitation or exclusionary proviso of the filter being devoid of an inductor.  The inventors cannot pick and choose what to discount/exclude from the system and method without having original support.  For example, if the prior art had a zener diode in the filter, the inventors could not claim the filter is “devoid of a zener diode”.  In addition, the original disclosure and claims were open-ended “comprising” claims and did not exclude an inductor or any other element/step.
As set forth in MPEP 2175.05i, “[A]ny negative limitation or exclusionary proviso must have basis in the original disclosure…The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement”.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        2/4/22